Citation Nr: 1547874	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for residuals of cold injuries to the low back, hips, and feet.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to June 1955.  The matter of service connection for cold injury residuals is before the Board of Veterans' Appeals (Board) on appeal from May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for residuals of frostbite with arthritis of all extremities.  In January 2014 and April 2015 statements, the Veteran clarified that he is seeking service connection for residuals of cold injuries to the low back, hips, and feet.  In a January 2014 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received later in January 2014, he withdrew such request.  

During the pendency of the appeal, an October 2014 rating decision by the RO denied entitlement to a TDIU rating.  In a December 2014 statement, the Veteran disagreed with the denial of a TDIU rating.  As discussed below, the Board finds that the Veteran has filed a timely notice of disagreement (NOD) with the denial of a TDIU rating by the October 2014 rating decision, requiring the Board to take jurisdiction over the issue for the limited purpose of remanding it to direct the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue is identified as issue number 2 on the first page of this decision.  

The Veteran had also initiated an appeal of a denial of service connection for posttraumatic stress disorder (PTSD).  A December 2013 rating decision granted service connection for PTSD, rated 50 percent, effective August 18, 2011.  Consequently, that matter is not before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for cold injury residuals to his low back, hips, and feet.  He essentially asserts that he sustained frostbite to the low back, hips, and feet during his service in Korea, and residuals of such injuries have persisted and developed into arthritis.  He is competent to report observable symptoms such as back, hip, and foot pain.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Private treatment records show diagnoses of degenerative disc disease of the lumbar spine and degenerative joint disease of the hips.  An October 2014 VA examination (for PTSD) report notes that the Veteran had difficulty with being steady on his feet.  A response from the National Personnel Records Center indicates that the Veteran's service records were destroyed during a fire in 1973.  The record does contain a June 1955 service examination that shows the Veteran's spine, lower extremities, and feet were normal.  However, VA has a heightened duty to assist a Veteran in developing his claim when the Veteran's records have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As the Veteran has not been afforded a VA examination for the disabilities of his low back, hips, and feet (and in light of the low threshold standard for determining when a VA nexus examination is necessary), a VA examination to secure a medical advisory opinion is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As discussed in the Introduction above, in a December 2014 statement, the Veteran disagreed with the October 2014 rating decision which denied entitlement to a TDIU rating.  His December 2014 statement is a timely NOD with the October 2014 denial of a TDIU rating.  Thus, the Veteran has initiated an appeal of that issue.  However, an SOC has not been issued with respect to the claim of entitlement to a TDIU rating.  Consequently, the Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The most recent records of VA treatment are from October 2014.  Any updated records of VA treatment he has received for the disabilities on appeal are constructively of record and pertinent to his claims, and must be secured.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for the record complete updated (i.e., those not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received for the disabilities of his low back, hips, and feet since October 2014.  

2. Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to establish the presence, and determine the nature and likely etiology, of any disability of either foot, and to determine the etiology of his low back and bilateral hip disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by diagnosis) each disability of the low back, hips, and feet found (or shown by the record, to include back and hip arthritis and the foot symptoms noted on October 2014 VA examination).  

(b) Please identify the likely etiology of each low back, hip, and foot disability entity diagnosed.  As to each disability, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service (to include as due to alleged cold injury therein)?  If not, please identify the etiology considered more likely.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim of service connection for residuals of cold injuries to the low back, hips, and feet.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

4. The AOJ should furnish the Veteran with an SOC with respect to his claim of entitlement to a TDIU rating, and afford him and his representative a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  If a timely substantive appeal is received, the issue should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




